     Case 2:18-cv-03099-MCE-DB Document 83 Filed 11/05/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants violated his Eighth Amendment

19   rights when they used excessive force and when they disregarded his serious medical needs. In

20   addition, plaintiff alleges a violation of the Americans with Disabilities Act (“ADA”) and the

21   Rehabilitation Act (“RA”). Before the court are plaintiff’s motions for sanctions and to strike.

22   For the reasons set forth below, this court recommends both motions be denied.

23                                           BACKGROUND

24          Plaintiff is incarcerated at California State Prison, Corcoran. He complains of conduct

25   that occurred in 2018 when he was incarcerated at California State Prison, Sacramento. Plaintiff

26   claims that defendants failed to provide him appropriate accommodations for his mobility

27   problems, and that some defendants used excessive force. (See Comp. (ECF No. 1).)

28   ////
                                                       1
     Case 2:18-cv-03099-MCE-DB Document 83 Filed 11/05/20 Page 2 of 5


 1          After the court denied a motion to dismiss, defendants filed answers. (See ECF No. 61,
 2   62.) On May 18, 2020, plaintiff filed the present motions for sanctions and to strike defendants’
 3   assertion of a qualified immunity defense. (ECF No. 64.) Plaintiff contends that defendants’
 4   answers contain false statements. He seeks to strike those statements, to have certain facts be
 5   deemed undisputed, and to sanction defendants’ denial of “the most basic and undisputed facts.”
 6   (ECF No. 64 at 2.) Defendants filed an opposition (ECF Nos. 65, 66) and plaintiff filed a reply
 7   (ECF No. 67).
 8                                     MOTION FOR SANCTIONS
 9          Defendants argue that plaintiff’s sanctions request is procedurally improper and is
10   frivolous, making it grounds for sanctions itself. (ECF No. 65.) Plaintiff appears to concede that
11   his motion may be procedurally improper. (See ECF No. 67.) However, in his reply, he
12   reiterates his position that defendants have denied factual allegations that are not disputed.
13   I. Legal Standards
14          Rule 11 of the Federal Rules of Civil Procedure provides a means to seek the imposition
15   of sanctions for improper representations made in court filings:
16                   (b) Representations to the Court. By presenting to the court a
                     pleading, written motion, or other paper--whether by signing, filing,
17                   submitting, or later advocating it--an attorney or unrepresented party
                     certifies that to the best of the person's knowledge, information, and
18                   belief, formed after an inquiry reasonable under the circumstances:
19                          (1) it is not being presented for any improper purpose, such
                            as to harass, cause unnecessary delay, or needlessly increase
20                          the cost of litigation;
21                          (2) the claims, defenses, and other legal contentions are
                            warranted by existing law or by a nonfrivolous argument for
22                          extending, modifying, or reversing existing law or for
                            establishing new law;
23
                            (3) the factual contentions have evidentiary support or, if
24                          specifically so identified, will likely have evidentiary support
                            after a reasonable opportunity for further investigation or
25                          discovery; and
26                          (4) the denials of factual contentions are warranted on the
                            evidence or, if specifically so identified, are reasonably based
27                          on belief or a lack of information.
28   ////
                                                        2
     Case 2:18-cv-03099-MCE-DB Document 83 Filed 11/05/20 Page 3 of 5


 1   Fed. R. Civ. P. 11(b). Rule 11 further provides that a court may impose sanctions upon attorneys
 2   or parties “[i]f, after notice and a reasonable opportunity to respond, the court determines that
 3   Rule 11(b) has been violated....” Sanctions are appropriate: “where a litigant makes a ‘frivolous
 4   filing,’ that is, where he files a pleading or other paper which no competent attorney could believe
 5   was well grounded in fact and warranted by law; and where a litigant files a pleading or other
 6   paper for an ‘improper purpose,’ such as personal or economic harassment.” Greenberg v. Sala,
 7   822 F.2d 882, 885 (9th Cir. 1987). “Rule 11 sanctions shall be assessed if the paper filed in the
 8   district court and signed by an attorney ... is frivolous, legally unreasonable, or without factual
 9   foundation, even though the paper was not filed in subjective bad faith.” Zaldivar v. City of Los
10   Angeles, 780 F.2d 823, 831 (9th Cir. 1986), abrogated on other grounds, Cooter & Gell v
11   Hartmarx Corp., 496 U.S. 384 (1990).
12          When evaluating whether sanctions should be imposed under Rule 11, courts conduct “a
13   two-prong inquiry to determine (1) whether the [pleading] is legally or factually baseless from an
14   objective perspective, and (2) if the attorney has conducted a reasonable and competent inquiry
15   before signing and filing it.” Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005) (internal
16   citation omitted). The standard is not a high one - an allegation that has “some plausible basis,
17   [even] a weak one,” is sufficient to avoid sanctions under Rule 11. United Nat. Ins. Co. v. R & D
18   Latex Corp., 242 F.3d 1102, 1117 (9th Cir. 2001).
19          “A Rule 11 motion for sanctions is not an appropriate substitute for summary judgment
20   proceedings. The Advisory Committee Notes for Rule 11 explain that ‘Rule 11 motions ... should
21   not be employed ... to test the sufficiency or efficacy of allegations in the pleadings; other
22   motions are available for those purposes.’” GN Resound A/S v. Callpod, Inc., No. C 11-04673
23   SBA, 2013 WL 5443046, at *4 (N.D. Cal. Sept. 30, 2013) (internal citation omitted). “[T]he
24   imposition of a Rule 11 sanction is not a judgment on the merits of an action. Rather, it requires
25   the determination of a collateral issue: whether the attorney has abused the judicial process.”
26   Cooter & Gell, 496 U.S. at 396.
27          Prior to filing a motion under Rule 11, the moving party must serve the motion on the
28   opposing party and allow that party 21 days to withdraw or correct the challenged representations.
                                                        3
     Case 2:18-cv-03099-MCE-DB Document 83 Filed 11/05/20 Page 4 of 5


 1   If the opposing party does not take action within that 21-day period, the moving party may then
 2   file the motion. Fed. R. Civ. P. 11(c)(2).
 3   II. Discussion
 4          As defendants argue, plaintiff failed to give defendants an opportunity to correct any
 5   challenged representations prior to filing the motion. On this basis alone, plaintiff’s motion for
 6   sanctions should be denied. See Fed. R. Civ. P. 11(c)(2). However, even had plaintiff complied
 7   with this procedural requirement, this court also finds plaintiff’s motion lacks substance. Plaintiff
 8   generally states that the defendants’ answer denies “the most basic facts.” Plaintiff points to four
 9   facts he claims should be deemed undisputed. (See ECF No. 64 at 2.) However, plaintiff fails to
10   demonstrate that he, in fact, made these allegations in his complaint. Nor does he show just what
11   defendants stated in the answer in response.
12          For example, plaintiff contends it is undisputed that “on 6/4/18 Sahota acknowledged that
13   ‘PT also elaborated that he fell 3-4 times the day he saw NSG at SJG on 5/21/18.’” To the extent
14   plaintiff is contending defendant Sahota improperly denied that allegation, plaintiff fails to show
15   he made that allegation in his complaint and this court did not find that allegation in its review of
16   the complaint. The purpose of the answer is to set out defenses and admit or deny each allegation
17   in the complaint. Fed. R. Civ. P. 8(b). Defendant Sahota was not required to address an
18   allegation plaintiff did not make.
19          In their opposition to the motion for sanctions, defendants argue that plaintiff should be
20   sanctioned under Rule 11 for bringing a frivolous motion. While the court finds plaintiff’s
21   motion lacks a demonstrable factual basis, this court is cognizant of the fact that plaintiff is a pro
22   se inmate without legal experience. At this juncture, this court will not sanction plaintiff.
23   However, plaintiff is warned that filing frivolous motions may result in the imposition of
24   sanctions in the future.
25                                         MOTION TO STRIKE
26          Plaintiff next moves to strike defendants’ assertion of a qualified immunity defense. This
27   motion is premature. Qualified immunity is a legal question that should be addressed when the
28   ////
                                                         4
     Case 2:18-cv-03099-MCE-DB Document 83 Filed 11/05/20 Page 5 of 5


 1   court reaches the merits of this case either on a motion for summary judgment or at trial. There is
 2   no basis upon which to consider the validity of defendants’ defenses at this time.
 3            For the foregoing reasons, IT IS HEREBY RECOMMENDED that plaintiff’s motions for
 4   sanctions and to strike (ECF No. 64) be denied.
 5            These findings and recommendations will be submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
 7   being served with these findings and recommendations, either party may file written objections
 8   with the court. The document should be captioned “Objections to Magistrate Judge's Findings
 9   and Recommendations.” The parties are advised that failure to file objections within the specified
10   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   Dated: November 4, 2020
13

14

15

16

17

18

19

20

21

22   DLB:9
     DLB1/prisoner-civil rights/lear2099.sanctions
23

24

25

26

27

28
                                                       5
